       Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


JOHN L. HALL,

                Petitioner,

v.                                                                 CIV 18-1096 JCH/KBM

DWAYNE SANTISTEVAN, Warden,1
and HECTOR H. BALDERAS,
Attorney General for the State of New Mexico,

                Respondents.

             ORDER ADOPTING MAGISTRATE JUDGE’S
        PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                THIS MATTER comes before the Court on the Magistrate Judge’s Proposed

Findings of Fact and Recommended Disposition (“PF&RD”) (Doc. 13), filed June 10, 2020.

        Petitioner John L. Hall was convicted in the Fifth Judicial District Court, State of New

Mexico, of second degree murder for shooting and killing his former roommate, Antonio Ortiz,

Jr. (“Ortiz”). Doc. 10, Ex. C. He filed his Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (“Petition”), asserting three grounds for relief: (1) an

insufficiency of evidence to support his conviction; (2) erroneous jury instructions; and

(3) ineffective assistance of counsel. Doc. 2 at 5-16. Concluding that Petitioner was not entitled

to relief on any of these grounds, the Magistrate Judge issued a PF&RD recommending that the



1
  As noted by the Magistrate Judge, Respondents have explained that Petitioner is serving a 16-year term
of imprisonment in Lea County Correctional Facility pursuant to the Judgment and Sentence entered June
10, 2014. Doc. 10, Ex. A. Thus, he is in the lawful custody of Dwayne Santistevan, the Warden of that
facility. See Lea Cty. Corr., https://cd.nm.gov/nmcd-prison-facilities/lea-county-correctional-facility (last
visited Sept. 29, 2020); see also Doc. 10 at 2 n.2. Rule 2(a) of the Rules Governing Section 2254 Cases in
the United States District Courts directs that “the state officer who has custody,” here Mr. Santistevan, is
a respondent in a § 2254 action.
       Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 2 of 7




Petition be denied and dismissed with prejudice. Doc. 13. Petitioner filed Objections to the

PF&RD on June 29, 2020. Doc. 14.

        When a party files timely objections to a magistrate judge’s recommendation, the district

court must conduct a de novo review of the portion objected to and “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1). De novo review requires the district judge to consider relevant evidence of

record and not merely to review the magistrate judge’s recommendations. In re Griego, 64 F.3d

580, 583-84 (10th Cir. 1995). “A party’s objections to the magistrate judge’s [PF&RD] must be

both timely and specific to preserve an issue for de novo review by the district court or for

appellate review.” United States v. One Parcel of Real Prop., with Buildings, Appurtenances,

Improvements, & Contents, 73 F.3d 1057, 1060 (10th Cir. 1996).

        Petitioner’s Objections2 largely repeat the arguments addressed by the Magistrate Judge

in her PF&RD. First, Petitioner argues that he presented “largely unrebutted evidence” that he

acted with sufficient provocation, suggesting that the jury must have misunderstood New Mexico

law as it related to this element of the offense of second degree murder. Doc. 14 at 2-4. Petitioner

maintains that he shot Ortiz because he interpreted Ortiz’s “angry” and “upset” demeanor as

“threatening toward him and his father.” Id. at 4. In short, he submits that Ortiz’s behavior

amounted to “sufficient provocation” under New Mexico law. Id.



2
  It appears that Petitioner did not draft his own Objections, as the author of the filing explains: “I can’t go
into the nitty gritty of what was the specifics, cause I was not there! I am just another nobody inmate
(jailhouse) trying to help Mr. Hall appeal his case.” Doc. 14 at 4. Elsewhere, the drafter identifies himself
as someone “trying to be helpful to those less fortunate,” explaining that he “never claim[ed] to be a
jailhouse lawyer” but that he was “trying to keep John Hall’s case alive.” Id. at 7. Nevertheless, the
Objections appear to be signed and submitted by Mr. Hall. See id. at 9. As such, the Court treats the
arguments therein as those of Petitioner.
                                                       2
       Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 3 of 7




       The Magistrate Judge considered Petitioner’s position and determined otherwise.

Specifically, she determined that a rational juror could determine, based upon Petitioner’s

statement to law enforcement after the shooting, that “an ordinary person of average disposition

would have retained the ability to reason and maintain self-control, without resorting to deadly

force.” Doc. 13 at 17. As such, she recommended denial of Petitioner’s insufficiency of evidence

claim. Following de novo review, this Court finds the Magistrate Judge’s reasoning sound and

agrees that a rational juror could determine that Petitioner lacked sufficient provocation when he

shot Ortiz. The Court overrules Petitioner’s objection as to this ground.

       Second, Petitioner reasserts his position that the trial court erred by not instructing the

jury on involuntary manslaughter. Doc. 14 at 2. He argues that because he lacked the intent to

kill Ortiz “at the very least [he] should have been found guilty or given an involuntary

manslaughter instruction.” Id. at 4. In support, Petitioner maintains that he was only ten feet

away from Ortiz when he fired his gun. Id. He submits that, as a Navy veteran with arms

training, he would have “aim[ed] and sho[]t toward [Ortiz’s] head or heart and empt[ied] every

bullet into [Ortiz]” if he had actually intended to kill him. Id. Moreover, Petitioner argues that he

lacked the motive to kill Ortiz, reasoning that that people kill over “unfaithful wives, lies, greed,

pride, and pure stupidity,” but they do not intentionally kill friends over money. Id. Given that

Ortiz was bigger and taller, Petitioner maintains that he was left with no choice but to fire his

gun when Ortiz lunged at him “in an angry state.” Id. For all these reasons, Petitioner suggests

that the facts supported giving an involuntary manslaughter instruction.

       Addressing this second claim of error by Petitioner in her PF&RD, the Magistrate Judge

explained that a “§ 2254 petitioner has a heavy burden in attempting to set aside a state


                                                  3
       Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 4 of 7




conviction based on an erroneous jury instruction.” Doc. 13 at 23 (citing Nguyen v. Reynolds,

131 F.3d 1340, 1357 (10th Cir. 1997)). Having considered both Petitioner’s arguments and the

Court of Appeals’ determination on this issue, the Magistrate Judge determined that Petitioner

failed to point to any evidence, much less clear and convincing evidence, to suggest that the

failure to give an involuntary manslaughter instruction had the effect of rendering his trial so

fundamentally unfair as to be constitutionally objectionable. Id. at 23-24. In his Objections,

Petitioner does not point to any evidence that would suffice to make such a showing. As such,

the Court agrees with the Magistrate Judge that no relief is warranted on Petitioner’s second

ground, and it overrules Petitioner’s objection in this regard.

       Third, Petitioner asserts, as he did in his Petition, that his trial counsel was ineffective

because he failed to retain a firearms expert. Doc. 14 at 7. According to Petitioner, a firearms

expert could have testified as to the differences in stature between himself and Ortiz and

explained why the bullet struck Ortiz in the abdomen. Id. at 8. Additionally, Petitioner maintains

that a firearms expert could have demonstrated that the second shot was not intentionally fired,

as a shot from approximately three to five feet away would not have missed Ortiz. Id.

       The Magistrate Judge addressed these same arguments in her PF&RD. Doc. 13 at 25-26.

She determined that the issues over which Petitioner suggested a firearms expert would have

testified were not in dispute. Id. at 27. Relatedly, she concluded that the issues of intent identified

by Petitioner were matters of common knowledge such that expert testimony would have been

unhelpful. Id. Determining that the Petitioner could not overcome the strong presumption that

trial counsel’s conduct was within the wide range of reasonable assistance, the Magistrate Judge




                                                  4
      Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 5 of 7




recommended denial of Petitioner’s ineffective assistance claim. Id. Having conducted a de novo

review, the Court now concludes that the Magistrate Judge properly resolved this issue.

       In his Objections, Petitioner also insists that Ms. Baldridge rendered ineffective

assistance of counsel when she indicated in her appellate brief that Petitioner shot Ortiz twice, in

contrast to evidence that Petitioner submits shows he only shot Ortiz once. Doc. 14 at 7.

Petitioner contends that Ms. Baldridge’s statement regarding the number of shots was more than

a misstatement or a typographical error; he argues that it was a “flat out lie.” Id. Although

Petitioner addressed Ms. Baldridge’s alleged misrepresentation in his Petition, characterizing it

as a “clearly erroneous fact[] misstated by appellate counsel,” he did so in the context of his

insufficiency of evidence claim. See Docs. 2 at 5 (citing 6A—6F); 10-11. He alleged that Ms.

Baldridge’s misrepresentation that Ortiz was shot twice was adopted by the New Mexico Court

of Appeals and became the basis for its conclusion that Petitioner had not been sufficiently

provoked. Doc. 2 at 10.

       In her PF&RD, the Magistrate Judge acknowledged Ms. Baldridge’s statement that

Petitioner shot Ortiz twice. See Doc. 13 at 18. Likewise, she acknowledged the Court of

Appeals’ finding that Petitioner shot Ortiz twice. See id. at 18-19. Finally, she noted that

Petitioner himself repeatedly indicated in his statement to law enforcement that he shot Ortiz

twice. See id. at 19. Nevertheless, the Magistrate Judge reasoned that “neither the number of

shots Petitioner fired nor the number of bullets that struck Ortiz appear to have been integral to

the Court of Appeal’s decision to reject Petitioner’s insufficiency of evidence claim.” Id. at 20.

The Magistrate Judge went on to conclude that “notwithstanding the number of bullets that

struck Ortiz, there remains sufficient evidence from which a rational juror could determine that


                                                 5
       Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 6 of 7




the State proved each element of second-degree murder beyond a reasonable doubt.” Id. at 20-

21. As explained above, the Court agrees with the Magistrate Judge’s resolution of Petitioner’s

insufficiency of evidence claim. But the Court is also satisfied that Petitioner’s related claim –

that Ms. Baldridge rendered ineffective assistance – lacks merit. In order to establish ineffective

assistance of counsel, a petitioner must demonstrate that counsel’s deficient performance

prejudiced him. See Strickland v. Washington, 466 U.S. 668, 687 (1984). For the reasons that the

Magistrate Judge has already outlined, Petitioner cannot demonstrate that but for the alleged

misrepresentation by Ms. Baldridge he would have been successful on appeal. As such, this

Court finds that any claim that Ms. Baldridge rendered ineffective assistance of counsel should

be denied.

       Petitioner also advances, for the first time in his Objections, additional claims of

ineffective assistance of counsel by trial counsel. First, he argues that his trial counsel should

have secured a change of venue, because the high-profile nature of his case meant that he could

not get a fair trial in Lea County. Doc. 14 at 7. According to Petitioner, if he had received

competent, honest trial counsel, his trial would have been moved. Id. Second, without

elaborating, Petitioner asserts that his trial counsel failed to communicate with him. Id. at 8.

Third, Petitioner contends that his trial counsel failed to properly argue that his statement to

detectives on the date of the incident did not differ substantially from his other statements. Id.

Finally, Petitioner suggests that attorneys in Lea County are generally “over worked [sic] and

haven’t the time nor money for one client unless of course that client is paying thousands of

dollars.” Id. at 7. Significantly, however, Petitioner did not make any of these arguments in his

§ 2254 Petition, and “theories raised for the first time in objections to [a PF&RD] are deemed


                                                  6
      Case 2:18-cv-01096-JCH-KBM Document 15 Filed 10/06/20 Page 7 of 7




waived.” See United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001). As a result, the

Court will not address these additional allegations of ineffectiveness and will overrule

Petitioner’s objections on this ground.

       Having conducted a de novo review of the Petition, the Court finds that Petitioner’s

Objections lack merit and that the Petitioner is not entitled to relief on any of the grounds

asserted in his § 2254 Petition.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

   1. Petitioner’s Objections to the Proposed Findings of Fact and Recommended Disposition
      (Doc. 14) are OVERRULED;

   2. The Magistrate Judge’s Proposed Findings of Fact and Recommended Disposition (Doc.
      13) is ADOPTED;

   3. The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State
      Custody (Doc. 2) is DENIED;

   4. This action is DISMISSED with prejudice;

   5. For the reasons stated in the Magistrate Judge’s PF&RD and the Court’s order adopting
      those findings, Petitioner has failed to make a substantial showing of a denial of a
      constitutional right. Therefore, a certificate of appealability is DENIED;

   6. A Final Order pursuant to Rule 58 of the Federal Rules of Civil Procedure will be entered
      dismissing this action with prejudice.


                                                  _______________________________________
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  7
